        Case MDL No. 2974 Document 1-1 Filed 09/24/20 Page 1 of 17



                      BEFORE THE UNITED STATES
                         JUDICIAL PANEL ON
                      MULTIDISTRICT LITIGATION


IN RE: PARAGARD IUD                     MDL No. _________
PRODUCTS LIABILITY LITIGATION


  MEMORANDUM IN SUPPORT OF PLAINTIFF’S MOTION FOR TRANSFER OF
   ACTIONS TO THE UNITED STATES DISTRICT COURT FOR THE CENTRAL
 DISTRICT OF CALIFORNIA PURSUANT TO 28 U.S.C. § 1407 AND JPML RULE 7.2
    FOR COORDINATED AND CONSOLIDATED PRETRIAL PROCEEDINGS




                                    i
                    Case MDL No. 2974 Document 1-1 Filed 09/24/20 Page 2 of 17



                                                        TABLE OF CONTENTS

I.        FACTUAL BACKGROUND ............................................................................................... 1

II.            ARGUMENT ..................................................................................................................... 3

     A.        The Standard for Transfer and Coordination ............................................................... 3

          1.      Transfer and Coordination of the Actions is Appropriate and Necessary .............. 4

          2.      The ParaGard Cases Involve Common Questions of Fact........................................ 6

          3.      Pretrial Centralization Will Enhance the Litigation as a Whole ............................. 7

          4.      Pretrial Centralization Will Promote the Just and Efficient Conduct of These

          Cases ....................................................................................................................................... 8

          5.      COVID-19 Implications and Considerations ........................................................... 10

     B.        The Central District of California is the Most Suitable Venue for the MDL ............ 11

     C.        Alternatively, the Northern District of Georgia Is A Suitable Venue for the MDL . 12

     D.        Alternatively, the Western District of Missouri Is Also A Suitable Venue for the

     MDL ......................................................................................................................................... 14

III.           CONCLUSION ............................................................................................................... 15




                                                                            ii
            Case MDL No. 2974 Document 1-1 Filed 09/24/20 Page 3 of 17



       Pursuant to 28 USC § 1407 and Rule 7.2(a) of the Rules of Procedure of the Judicial

Panel on Multidistrict Litigation, Moving Plaintiff respectfully submits this memorandum of law

in support of her motion for transfer and coordination for pretrial purposes of all currently filed

cases identified in the Schedule of Actions (“Actions”), as well as any cases subsequently filed

involving similar facts or claims (“tag along cases”), to the United States District Court for the

Central District of California. Alternatively, the Northern District of Georgia or the Western

District of Missouri are appropriate jurisdictions for transfer.

       There are currently at least fifty-five (55) actions pending in twenty-nine (29) different

judicial districts in the United States alleging similar wrongful conduct on the part of Defendants

which resulted in similar injuries. Likewise, because of the scope of Defendants’ sales of

ParaGard® Intra-uterine Device (hereinafter “ParaGard”), it is likely that hundreds of other

actions will be filed in jurisdictions throughout the United States. Transfer for consolidation and

coordination is proper because each of these Actions and tag along cases arise out of the same or

similar nucleus of operative facts, arise out of the same or similar alleged wrongful conduct, will

involve the resolution of the same or similar questions of fact and law, and discovery will be

substantially similar and involve many of the same documents and witnesses.


  I.   FACTUAL BACKGROUND

       The ParaGard T380A is an IUD that was created by Duramed Pharmaceuticals, Inc., in

1982. ParaGard is an FDA regulated birth control and was owned by generic drug manufacturer

Teva Pharmaceuticals USA, Inc., from 2009 to 2017. ParaGard has a propensity to break at the

arms upon explant resulting in serious injuries.

       The ParaGard T-380A IUD was launched onto the market in 1984 and was initially

approved for up to four (4) years of continuous use. In 1989, ParaGard was approved for up to


                                                   1
            Case MDL No. 2974 Document 1-1 Filed 09/24/20 Page 4 of 17



six (6) years of continuous use and in 1991, ParaGard was approved for up to eight (8) years of

use. In 1994, ParaGard was approved for up to ten (10) years and remains to date, approved for

up to ten (10) years of continuous use. ParaGard is an intrauterine device placed into the uterus

to prevent conception. However, it is regulated as a drug.

        The ParaGard IUD is a T-shaped plastic frame made of polyethylene and barium sulfate

that is inserted into the uterus. Copper wire coiled around the device produces an inflammatory

reaction that is toxic to sperm and egg. A monofilament polyethylene thread is tied through the

tip, resulting in two white threads, which aid in the detection and removal of the device. The

monofilament strings are composed of the same material as common fishing line. Monofilament

is a single fiber of plastic. The type of copper used is undisclosed and has been redacted from all

NDA applications.

        ParaGard is implanted by either dilating the uterus and inserting the ParaGard into the

uterine cavity through an implant tool or implanted with the tool without need of dilation. This is

patient specific. Removal of the device requires a visit to a healthcare provider. To remove the

device, physicians are instructed to locate the strings and to pull gently until the ParaGard is

expelled from the uterus. The arms of the ParaGard are supposed to fold upward at the joint to

aid in the removal. Often, the arm(s) will break at the joint and remain in the uterus after the

removal. ParaGard has a propensity to break upon removal causing complications and injuries

including but not limited to surgeries to remove the broken piece of the device, infertility and

pain.

        Between 2005 and 2015, Teva Defendants came into possession of “newly acquired

evidence” in the FDA Maude database which warranted changes to the ParaGard label, yet failed

to adequately communicate and/or warn consumers, the FDA and/or doctors and the medical



                                                  2
            Case MDL No. 2974 Document 1-1 Filed 09/24/20 Page 5 of 17



community of the newly acquired information and risks. Since 2010, the FDA has received over

1600 reports of ParaGard breakage, with over 700 classified as serious. At no time prior to Fall

2019 did Defendants take any action to inform patients, physicians or the public about the

problems with ParaGard and its propensity to break upon removal causing significant injuries.


 II.    ARGUMENT

        A. The Standard for Transfer and Coordination

        This Panel considers the following factors when determining whether to authorize

transfer and consolidation of multidistrict actions: (1) one or more common questions of fact are

pending in different districts; (2) a transfer would serve the convenience of parties and witnesses;

and (3) a transfer would promote the just and efficient conduct of the actions. 28 U.S.C. §

1407(a). The purpose of the multidistrict litigation process is to “eliminate the potential for

contemporaneous pretrial rulings by coordinating district and appellate courts in multidistrict

related civil actions.” In re: Multidistrict Private Civ. Treble Damages Litig., 298 F. Supp. 484,

491-92 (J.P.M.L. 1968). Consolidation is especially important in multidistrict litigations where

“the potential for conflicting, disorderly, chaotic” action is greatest. Id. at 493.

        Multidistrict litigation is designed "to ‘promote the just and efficient conduct' of 'civil

actions involving one or more common questions of fact' that are pending in different districts."

In re Phenylpropanolamine (PPA) Products Liability Litigation, 460 F.3d 1217, 1229 (9th Cir.

2006), quoting 28 U.S.C. § 1407(a)). Upon a motion for transfer, the Panel "analyzes each group

of cases in light of the statutory criteria and the primary purposes of the MDL process to

determine whether transfer is appropriate." In re PPA Products Liability Litigation, 460 F. 3d at

1230. To that end, it considers factors including "the progress of discovery, docket conditions,

familiarity of the transferee judge with the relevant issues, and the size of the litigation." Id.


                                                   3
            Case MDL No. 2974 Document 1-1 Filed 09/24/20 Page 6 of 17



citing Multidistrict Litigation Manual § 5.16. On the specific issue of whether to centralize

litigation in a single district, the Panel considers the convenience of the parties and witnesses, the

number of related actions, and the complexity of common questions of fact.

        In this instance, transfer, coordination and consolidation is appropriate because many

common questions of fact and law exist, including but not limited to the following: whether

ParaGard was defectively designed; whether the ParaGard lots at issue contained manufacturing

defects; whether ParaGard was marketed with an adequate label; whether Defendants conducted

adequate pharmacovigilance of ParaGard; and whether Defendants engaged in negligent conduct

resulting in Plaintiffs’ injuries.

                        1. Transfer and Coordination of the Actions is Appropriate and
                           Necessary

        The ParaGard cases are well suited for centralization under Section 1407. Though filed in

different jurisdictions within the federal court system, these cases are closely related: they share

the same Defendants, the same basic theory of liability, and the same basic factual allegations.

All the cases will involve the same core discovery, fact witnesses, and will likely include the

same general liability and causation experts. Moreover, none of these cases have made any

substantial progress toward trial, making this the ideal time to order transfer. Most cases are

either in the early stages of discovery or have not yet commenced discovery. In many of the

cases, the parties are still contesting who are the proper defendants in the litigation. As such,

transfer and coordination would promote efficiency and avoid duplicative and inconsistent

motions and rulings and allow one judge to continue advancing this litigation in ways that are

useful and convenient to all parties.

        Further, the Panel has frequently recognized coordination under § 1407(a) is particularly

appropriate in pharmaceutical product liability cases. See generally In Re: Diet Drugs


                                                  4
             Case MDL No. 2974 Document 1-1 Filed 09/24/20 Page 7 of 17



(Phentermine/Fenfluramine/Dexfenfluramine) Products Liability Litigation, MDL No. 1203

(E.D.PA); In Re: Rezulin Products Liability Litigation, MDL No. 1348 (S.D.NY); In Re:

Propulsid Products Liability Litigation, MDL No. 1355 (E.D. LA); In Re: Serzone Products

Liability Litigation, MDL No. 1477 (S.D. WV); In Re: Meridia Products Liability Litigation,

MDL No. 1481 (N.D. OH); In Re: Prempro Products Liability Litigation, MDL No. 1507 (E.D.

AR); In Re: Viagra Products Liability Litigation, MDL No. 1727 (D. MN); In Re: Zyprexa

Products Liability Litigation, MDL No. 1596 (E.D. NY); In Re: Ephedra Products Liability

Litigation, MDL No. 1598 (S.D. NY); In Re: Phenylpropanolamine (PPA) Products Liability

Litigation, MDL No. 1407 (W.D. WA); In Re: Accutane Products Liability Litigation, MDL No.

1626 (NJ Superior Court); In Re: Vioxx Marketing, Sales Practices and Products Liability

Litigation, MDL No. 1657 (E.D. LA); In Re: Bextra and Celebrex Marketing, Sales Practices

and Products Liability Litigation, MDL No. 1699 (N.D. CA); In Re: Aredia and Zometa Products

Liability Litigation, MDL No. 1760 (M.D. TN); In Re: Seroquel Products Liability Litigation,

MDL No. 1769 (M.D. FL); In Re: Fosamax Products Liability Litigation, MDL No. 1789 (S.D.

NY); In Re: Mirapex Products Liability Litigation, MDL No. 1836 (D. MN); In Re: Levaquin

Products Liability Litigation, MDL No. 1943 (D. MN); In Re: Darvocet, Darvon and

Propoxyphene Products Liability Litigation, MDL No. 2226 (E.D. KY). These cases all share one

core fact pattern: namely, a single component that caused a specific type of harm. This case, like

the long list of cases cited above is no different. Specifically, this case involves a similar harm

predicated upon a similar mechanism of injury (i.e., injury resulting from the ParaGard arm

breaking).

       For these reasons, transferring these cases pursuant to 28 U.S.C. § 1407 would enhance

the convenience and efficiency of this litigation. Failing to transfer would almost certainly lead



                                                  5
            Case MDL No. 2974 Document 1-1 Filed 09/24/20 Page 8 of 17



to inconsistent and conflicting rulings-particularly with respect to discovery and squander

judicial resources in several judicial districts. Thus, the Panel should issue an order transferring

all the ParaGard Cases to one judicial district for pretrial coordination or consolidation.

                         2. The ParaGard Cases Involve Common Questions of Fact

       The threshold requirement of § 1407 is that there be questions of fact common to the

cases for which MDL treatment is sought. This requirement is satisfied here. The claims in the

ParaGard cases each arise from the same course of conduct. Among the numerous common

questions of fact are:

       a. Whether and to what extent ParaGard has a propensity to break upon removal

           resulting in significant or severe injuries;

       b. When Defendants first learned of the connection between the ParaGard and the

           increased risk of ParaGard arm breakage;

       c. Whether ParaGard is defective in design because of its propensity to break resulting

           in significant or severe injuries;

       d. Whether ParaGard was defective and unreasonably dangerous when used by Plaintiffs

           because any benefits associated with the product are significantly outweighed by the

           risks associated with use of ParaGard;

       e. Whether Defendants failed to warn prescribers about the increased risk of breakage

           associated with the use of ParaGard;

       f. Whether ParaGard was sold without adequate warnings of the increased risk of

           breakage resulting in significant or severe injuries;

       g. Whether Defendants negligently, recklessly or intentionally misrepresented the risk

           that ParaGard arms breakage resulting in significant and severe injury; and



                                                  6
            Case MDL No. 2974 Document 1-1 Filed 09/24/20 Page 9 of 17



        h. Whether Defendants knowingly, recklessly, or negligently concealed from physicians

            and/or consumers the increased risk of ParaGard arm breakage resulting in injury.

        Given the commonality of factual issues in each of the related cases, MDL treatment is

appropriate. See e.g., In re Accutane Prods. Liab. Litig., 343 F.Supp. 1382, 1383 (J.P.M.L. 2004)

(“The actions . . . present common questions of fact concerning, inter alia, i) the development,

testing, manufacturing, and marketing of Accutane, and ii) defendants’ knowledge concerning

the drug’s possible adverse effects.”).

                        3. Pretrial Centralization Will Enhance the Litigation as a Whole

        Transfer is appropriate when it would enhance the convenience of the litigation. See e.g.,

In re Library Editions of Children’s Books, 297 F. Supp. 385, 386 (J.P.M.L. 1968) (“[T]he Panel

must weigh the interests of all the plaintiffs and all the defendants, and must consider multiple

litigation as a whole in the light of the purposes of the law.”). Here, pretrial transfer will

undoubtedly ease the burdens on all involved.

        As an initial matter, it is important to note all these cases are in their early stages – little

motion practice has taken place and to the best of the undersigned’s knowledge, limited

discovery has occurred. Therefore, it is the optimal time for transfer.

        Additionally, both Defendants and Plaintiffs stand to benefit from pretrial centralization.

Pretrial transfer will reduce the burdens of discovery and costs significantly for Defendants.

Similarly, consolidation will permit Moving Plaintiff’s counsel to coordinate their efforts and

share the pretrial workload amongst various plaintiffs’ counsel. The Panel has previously

endorsed this rationale noting, “[P]rudent counsel will combine their forces and apportion the

workload in order to streamline the efforts of the parties and witnesses, their counsel and the

judiciary, thereby effectuating an overall savings of case and a minimum of inconvenience to all



                                                    7
           Case MDL No. 2974 Document 1-1 Filed 09/24/20 Page 10 of 17



concerned.” See e.g. In re Baldwin-United Corp. Litig., 581 F.Supp 739, 741 (J.P.M.L. 1984).

Consolidation of these cases will effectuate this purpose.

       Pretrial centralization will also allow Defendants to concentrate its attention and energy

on one forum, rather than numerous federal jurisdictions throughout the country. As a result,

Moving Plaintiff anticipates that Defendants will be able to move quickly and effectively to the

transfereree court and through discovery, enhancing the overall efficiency of the litigation. See In

re Apple iPhone 3G Prod. Liab. Litig., 630 F. Supp. 2d 1382, 1383 (J.P.M.L. 2009) (noting

efficiency obtained through MDL process). Finally, pretrial transfer will reduce the burden on

witnesses – most of whom are likely Defendants’ employees, by substantially cutting down

costly and time-consuming travel, duplicative testimony, and discovery. See e.g., In re Allstate

Ins. Co. Underwriting and Rating Practices Litig., 206 F.Supp.2d 1371, 1372 (J.P.M.L. 2002).

       Given that each of the cases arise from a common core set of factual allegations, counsel

for plaintiffs will invariably seek discovery from the same Defendants and witnesses relating to

the development, testing, manufacture, marketing, and sale of ParaGard. MDL treatment will

enable a single court to establish a pretrial program that will minimize the inconvenience and

expenses of redundant and duplicative discovery, which is precisely the purpose of transfer and

coordination under § 1407. See e.g., In re Accutane, 343 F. Supp. 2d at 1383 (“Centralization

under Section 1407 is necessary in order to eliminate duplicative discovery, prevent inconsistent

rulings, and conserve the resources of the parties, their counsel, and the judiciary.”). In short,

transferring ParaGard cases for pretrial coordination or consolidation will make this litigation far

more efficient and convenient for all involved.

                       4. Pretrial Centralization Will Promote the Just and Efficient
                          Conduct of These Cases

       Fairness and efficiency will be furthered in this litigation by a single centralized and


                                                  8
           Case MDL No. 2974 Document 1-1 Filed 09/24/20 Page 11 of 17



coordinated pretrial program, which will avoid duplicative discovery and inconsistent pretrial

rulings, and will conserve the resources of the parties, their counsel and the judiciary. See In re

Levaquin Prods. Liab. Litig., 560 F. Supp. 2d 1384 (J.P.M.L. 2008); In re Guidant Corp.

Implantable Defibrillators Prods. Liab. Litig., 398 F. Supp. 2d 1371 (J.P.M.L. 2005). This risk is

very real and will likely occur as motions are filed and courts set trial and discovery schedules.

There are currently fifty-five (55) cases pending in twenty-nine (29) different district courts

involving several different plaintiffs’ law firms.

        Coordinated discovery will benefit both Plaintiffs and Defendants. Rather than

conducting general discovery in fifty-five (55) different actions in twenty-nine (29) different

district courts, depositions of key witnesses can be coordinated and completed once.

Additionally, document productions can be reduced to a single coordinated, central location

where all plaintiffs can have access. Being able to streamline the work and coordinate efforts

amongst plaintiffs’ counsel will serve the interests of justice. See In re Phenylpropanolamine

(PPA) Prods. Liab. Litig., 173 F. Supp. 2d 1377, 1379 (J.P.M.L. 2005) (“it is most logical to

assume that prudent counsel will combine their forces and apportion their workload in order to

streamline the efforts of the parties and witnesses, their counsel and the judiciary, thereby

effectuating and overall savings of cost and minimum of inconvenience to all concerned”). One

court overseeing these actions instead of 29 different courts will allow the judiciary to preserve

its resources.

        Coordinated discovery will also help the plaintiffs in these cases. Instead of more than a

dozen different law firms pursuing different strategies for the litigation and engaging in

duplicative discovery and motion practice, a coordinated team of attorneys can pursue the claims

in one court, before one judge, preserving the plaintiffs’ resources and allowing the attorneys to



                                                     9
           Case MDL No. 2974 Document 1-1 Filed 09/24/20 Page 12 of 17



work together in common to further these cases.

      If transfer is denied in this litigation, these cases will proceed on independent tracks,

requiring duplicative discovery, including repeated depositions of the same corporate personnel.

Both Plaintiffs and Defendants would benefit from centralization and the economies of scale that

it would bring. Transfer would also avoid that danger of inconsistent rulings and result in

economy of judicial resources.

       Should the Panel determine transfer is proper, it should centralize these cases in the

United States District Court Central District of California in front of Judge John A. Kronstadt.

                       5. COVID-19 Implications and Considerations

       Moving Plaintiff is aware the COVID-19 Pandemic has created new and different

considerations for the transfer of a coordinated litigation. Although travel and courthouse access

is currently limited, attorneys and courthouses across the country have adapted and employed

technology to keep the wheels of justice turning. In prior years, hearing access via telephone was

at times, noisy, capped at a certain number of attendees and limited. Now, courts are holding

lengthy hearings, mediations and even trials remotely. People across the entire country and

internationally are making significant strides in working remotely, including utilizing new and

improved technology. As we navigate this new landscape, these cases will benefit from one

judge assisting the Parties in navigating the intricacies of COVID-19 guidelines as they relate to

litigation such as remote deposition protocols and hearing protocols. It is, perhaps, more

important than ever to limit duplicative depositions and interactions.

       At the outset, transfer and coordination will not require significant travel or in-person

interactions, as courts, attorneys, and other litigation participants have adapted. However, once

COVID-19 restrictions ease, a convenient location will remain an important consideration.



                                                 10
              Case MDL No. 2974 Document 1-1 Filed 09/24/20 Page 13 of 17



Importantly, even after normalcy resumes, the benefits learned during Covid-19 will be valuable

lessons to be applied, and in tandem with transfer and coordination, will further promote

efficiency.

        B. The Central District of California is the Most Suitable Venue for the MDL

        Once the Panel determines that centralization is appropriate it then “looks for an available

and convenient transfer forum.” Federal Judicial Center, Manual for Complex Litig. § 22.33, at

367 (4th Ed. 2011). Transfer of the ParaGard cases to the Central District of California would

best serve the purposes of 28 U.S.C. §1407. At this moment, There is no one jurisdiction where

the litigation is further advanced than another. The Central District of California is a suitable

venue for the pretrial proceedings of the ParaGard Litigation. The Panel generally selects a

forum that:

        (1) is not overtaxed with other MDL cases, (2) has a related action pending on its
        docket, (3) has a judge with some degree of expertise in handling the issues
        presented, and (4) is convenient to the parties.

        Id. The Central District of California is not overtaxed with other MDL cases. At the time

of filing this Motion, there are four (4) MDLs pending in the Central District of California spread

among the twenty-six (26) District Judges housed there. There are currently four related actions

filed in the Central District of California pending before the Honorable John A. Kronstadt. Judge

Kronstadt is an experienced jurist, having been a judge for nearly 18 years between state and

federal courts. Judge Kronstadt also has MDL experience, with one MDL pending in front of

him, MDL 2905, IN RE: ZF-TRW Airbag Control Units Products Liability Litigation.

        In terms of convenience to the parties, the Central District of California is certainly a

convenient forum. One of the Defendants, The Cooper Companies, is based in California.1 Los



1 At the time of this filing, there are pending motions to dismiss The Cooper Companies.

                                                       11
           Case MDL No. 2974 Document 1-1 Filed 09/24/20 Page 14 of 17



Angeles, the second largest city in the United States, is equipped with one of the busiest airports

in the world, is a hub of major airlines, and there are scores of hotels nearby the courthouse. Los

Angeles is certainly a convenient location.

        Another factor in favor of the Central District of California is its large and diverse

population. Los Angeles is one of the most populous cities in the United States and one of the

most, if not the most, racially and ethnically diverse cities in the United States. Los Angeles thus

provides for a large and diverse jury pool, adequately representative of the country.

        Although Section 1407 does not specify criteria for selecting a transferee forum, the

predominant goal is to find a court that will advance “the convenience of the parties and will

promote the just and efficient conduct” of the transferred cases. To that end, the Panel has

generally favored districts in which a number of constituent cases are pending. See, e.g., 15

Charles A. Wright, Arthur R. Miller & Edward H. Cooper, Federal Practice and Procedure §

3864 (2007); David H. Herr, Multidistrict Litigation Manual, § 6 (2016). The Panel has also

favored courts that are convenient and accessible, have favorable docket conditions, and districts

for which the parties have stated a preference. See, e.g., Wright, Miller & Cooper, supra at §

3864; Herr, supra at § 6. In the context of this litigation, the district that best satisfies these

criteria is the Central District of California.

        For the above reasons, Moving Plaintiff requests the Actions and tag-along cases be

transferred and consolidated before the Honorable John A. Kronstadt, United States District

Judge for the Central District of California.

        C. Alternatively, the Northern District of Georgia Is A Suitable Venue for the MDL

        Alternatively, Moving Plaintiff requests the Panel transfer the case to the Northern

District of Georgia. Many of the same considerations which make the Central District of



                                                   12
           Case MDL No. 2974 Document 1-1 Filed 09/24/20 Page 15 of 17



California a suitable venue are also true of the Northern District of Georgia. The Northern

District of Georgia currently has four ParaGard cases pending. At the time of filing this Motion,

there are four (4) MDLs pending in the Northern District of Georgia spread among the sixteen

(16) District Judges housed there.

       The Northern District of Georgia is also a convenient forum. The Northern District of

Georgia is a convenient venue equipped with the busiest airport in the United States, is a hub of

major airlines, and there are scores of hotels nearby the courthouse. Additionally, the Northern

District of Georgia may be more convenient for the Defendants headquartered on the East Coast.

The Atlanta Division of the Northern District of Georgia is, notably, one of the most diverse in

the United States and would also provide a diverse jury pool representative of the country.

       Moving Plaintiff further submits that it would be more appropriate for any MDL in these

matters to be handled by one of the several other judges in the Northern District of Georgia who

have not previously been assigned an MDL. While MDL experience has been a persuasive factor

in selecting an MDL court, providing more qualified and capable jurists the opportunity to gain

valuable MDL experience is likewise beneficial. See, e.g., Transfer Order entered in In re Atrium

Medical Corp. C-Qur Mesh Prods. Liab. Litig., MDL 2753 (J.P.M.L.2016) (“[W]e are selecting

a jurist with the willingness and ability to handle this litigation, but who has not yet had the

opportunity to preside over an MDL.”).

       There are several Judges in the Northern District of Georgia who are well-qualified and

capable of handling an MDL in these matters, who could effectively and efficiently handle any

MDL. The Hon. Leigh Martin May of the Northern District of Georgia is a very experienced

jurist already presiding over one the fifty-five cases pending in district courts: Rodrigues v. Teva

Pharmaceuticals et al, Case: 1:20-cv-03945. Judge May is well-qualified to receive this MDL,



                                                 13
           Case MDL No. 2974 Document 1-1 Filed 09/24/20 Page 16 of 17



and as this product deals with women’s health, Plaintiffs posit that the best judge to handle this

MDL may be a woman. Appointed to the Northern District of Georgia bench in 2014, Judge May

has extensive experience presiding over complex actions and specialized in product liability

cases in private practice prior to ascending to the bench, but she has not yet handled an MDL.2

Moving Plaintiff also submits that any of the other Northern District of Georgia Judges not

currently handling an MDL, and who have yet to have an opportunity to preside over an MDL, 3

would also be well-suited to handle this MDL.

       D. Alternatively, the Western District of Missouri Is Also A Suitable Venue for the
          MDL

       Alternatively, the Western District of Missouri is also a suitable venue for this MDL. The

Western District of Missouri already has four (4) cases pending. While Kansas City, Missouri

may not be as convenient as Los Angeles, California or Atlanta, Georgia, it is still a major city in

the United States. In the age of modern electronics, video conferencing, “in the cloud” document

repositories, and national plaintiffs’ and defense counsel law firms, the geographic proximity has

become increasingly less important. Further, currently there are ParaGard cases before the

Honorable Stephen R. Bough in the Western District of Missouri. Judge Bough is an experienced

jurist with MDL experience and favorable docket conditions. Judge Bough is currently presiding

over a smaller MDL case load, MDL 2936, In re: Smitty's/CAM2 303 Tractor Hydraulic Fluid




2 By way of example, and not exhaustive, only: Fred Landress et al v. C.R. Bard, Inc. et al, Case
No. 1:15-cv-02672- (medical device product liability); Pamela Wells v. C.R. Bard, Inc. et al,
Case No. 1:19-cv-04016- (medical device product liability); Jeffery Lee Steward v. C.R. Bard,
Inc. et al, Case No. 1:19-cv-04005 (medical device product liability).
3
  In addition to Judge May, the following Northern District of Georgia judges have not yet had
opportunity to preside over an MDL: Hon. Mark H. Cohen; Hon. Steve C. Jones; Hon. Eleanor
L. Ross; and Hon. Amy Totenberg.


                                                 14
           Case MDL No. 2974 Document 1-1 Filed 09/24/20 Page 17 of 17



Marketing, Sales Practices and Products Liability Litigation and it is the understanding that he

would be agreeable to assignment of another MDL.

       Given these Courts’ demonstrated ability to adjudicate complex mass tort litigation,

Moving Plaintiff urges the Panel send the case to one of the three jurisdictions detailed above.

III.   CONCLUSION

        For the foregoing reasons, Moving Plaintiff respectfully requests that the Panel transfer

 the ParaGard cases, listed in the attached Schedule of Actions and tag-along cases , to the

 United States District Court for the Central District of California, or in the alternative the

 Northern District of Georgia or Western District of Missouri, for coordinated or consolidated

 pretrial proceedings pursuant to 28 U.S.C. § 1407.

Dated: September 24, 2020                      Respectfully submitted,

                                               By: /s/ Lauren A. Welling
                                               Lauren A. Welling, Esq. (Car Bar No. 291813)
                                               lwelling@thesandersfirm.com
                                               Timothy M. Clark, Esq. (CA Bar No. 284447)
                                               tclark@thesandersfirm.com
                                               SANDERS PHILLIPS GROSSMAN, LLC
                                               16755 Von Karman Ave., Suite 200
                                               Irvine, CA 92606
                                               Tel: (516) 741-5600
                                               Fax: (213) 477-2860

                                               Randi Kassan, Esq.
                                               rkassan@thesandersfirm.com
                                               SANDERS PHILLIPS GROSSMAN, LLC
                                               100 Garden City Plaza, Suite 500
                                               Garden City, NY 11530
                                               P: (516) 741-5600
                                               F: (516) 741-0128

                                               Counsel for Moving Plaintiff




                                                  15
